DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending
Claims 14-24 are new
Claims 1, 7 and 9-13 are currently amendedClaims 1-24 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 states “of the seal to increase so that the seal” and instead should state “of the annular seal to increase so that the annular seal” to maintain consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 2 states “each slit to prevent flow of fluid through each slit.” and instead should state “each slit of the plurality of slits to prevent flow of fluid through each slit of the plurality of slits.” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Lines 2-3 states “each slit” and instead should state “each slit of the plurality of slits” to maintain consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 2 states “of the fitting” and instead should state “of the end fitting” for further clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 3, 4 and 6 each states “the castellations” and instead should state “the plurality of castellations” to maintain consistency.  Furthermore, lines 5 and 8 each states “the groove” and instead should state “the radially outwardly facing groove” to maintain consistency.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities:  Line 10 states “the seal” twice and instead should state each time “the annular seal” to maintain consistency.  Appropriate corrections are required.
Claim 14 is objected to because of the following informalities:  Line 1 states “the seal” and instead should state “the annular seal” to maintain consistency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Lines 6, 7, 8, 9, 10-11 and 13 each states “the support” and instead should state “the annular support” to maintain consistency.  Furthermore, lines 13 and 14 each states “the seal” and instead should state “the annular, compressible seal” to maintain consistency.  Additionally, line 12 states “the groove” and instead should state “the radially outwardly-facing groove” to maintain consistency.  Appropriate corrections are required.
Claim 16 is objected to because of the following informalities:  Line 2 states “each slit to prevent flow of fluid through each slit.” and instead should state “each slit of the at least one slit to prevent flow of fluid through each slit of the at least one slit.” to maintain consistency.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 2 states “the support” and instead should state “the annular support” to maintain consistency.  Appropriate correction is required.
Claims 18-24 are objected to for the similar reasons as stated in claims 16-17 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the periphery of the support” on line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-11 and 14 are also rejected
Claim 9 recites the limitation "a filter element as claimed” on line 1.  It is unclear whether Applicant is referring to the exact same filter element as recited on line 1 of claim 1, or a different filter element.  Claim 10 is also rejected since this claim depends on claim 9.
Claim 10 recites the limitation "when inserted” on line 2.  It is unclear what is being inserted.
Claim 12 recites the limitation "having a cavity” on line 2.  It is unclear what is having a cavity, the filter element or the housing?  Furthermore, claim 12 recites the limitation “having an inner wall” on line 15.  It is unclear whether Applicant is referring to the same inner wall of the housing as recited on line 11 of claim 12, or a different inner wall.  Claim 13 is also rejected since this claim depends on claim 12.
Claim 13 recites the limitation "the wall” on line 2.  It is unclear which wall Applicant is referring to.
Claim 14 recites the limitation "the flexible segments” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite “the plurality of segments” instead?
Claim 15 recites the limitation "the at least one flexible segment” on lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16-24 are also rejected since these claims depend on claim 15.
Claim 24 recites the limitation "a plurality of slits…a plurality of segments” on lines 1-2.  It is unclear whether Applicant is referring to the same slits and segments as recited in claim 15.


Response to Arguments
Applicant’s arguments, see Remarks filed on 09/09/2021, with respect to current claims 1-24 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections are withdrawn; however, a new set of claim objections are made.
The previous double patenting rejection is now withdrawn.
The previous 112(b) claim rejections are withdrawn; however, a new set of 112(b) claim rejections are now made.


Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773